Citation Nr: 0024127	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-28 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bladder neck contracture, postoperative 
with history of prostatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the RO 
which, in part, denied an increased (compensable) rating for 
the veteran's service-connected bladder disorder.  A personal 
hearing at the RO was held in September 1995.  

By rating action in November 1994, the RO found that there 
was no clear and unmistakable error in the January 30, and 
October 7, 1976 rating decisions that denied service 
connection for cancer of the bladder, and that new and 
material evidence to reopen the claim of service connection 
for cancer of the bladder with subtotal cystectomy had not 
been submitted.  The veteran and his representative were 
notified of this decision and did not appeal.  

By rating action in April 1995, the RO, in part, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for cancer of the bladder 
with subtotal cystectomy.  The veteran and his representative 
were notified of this decision and did not appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Neither the old nor the revised code provisions for 
rating the veteran's service-connected bladder neck 
contracture with postoperative history of prostatitis are 
more favorable to the veteran.  

3.  The veteran does not have any functional disturbance of 
the bladder, including voiding dysfunction or urinary tract 
infection, as a residual of his service-connected bladder 
neck contracture with postoperative history of prostatitis 
which would warrant the assignment of a compensable rating 
under either the old or the revised rating criteria.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected bladder neck contracture with postoperative 
history of prostatitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, Part 4, 4.115a, 
Diagnostic Codes 7599-7527 (as in effective prior to February 
17, 1994); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 
7599-7527 (as in effective from February 17, 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in November 1971, service connection was 
established for bladder neck contracture, post operative, 
with history of prostatitis based on evidence of recurrent 
prostatitis during service and a reported history of 
treatment for bladder neck contracture in 1969.  The veteran 
was assigned a noncompensable rating, effective from April 5, 
1971, which has been in effect ever since.  

Private medical records associated with the claims file in 
May 1976 show that the veteran was hospitalized for 
evaluation of blood in seminal fluid in August 1968.  The 
veteran reported that, periodically, he had blood in his 
seminal fluid after intercourse since about 1961.  The 
veteran reported that there were months when there was no 
blood, but that the blood was constant for the past five 
months.  The veteran denied any dysuria, hematuria, pyuria, 
frequency, nocturia, or fever.  A cystoscopy showed a normal 
bladder; small, narrow trigone; bladder vault "HPD."  A 
retrograde pyelogram showed both collecting systems to be 
within normal limits.  The post-drainage film showed clearing 
on the collecting system and ureter.  

VA Hospital Summary report associated with the claims file in 
August 1976 showed the veteran was hospitalized for 
evaluation of urological complaints in November 1975.  The 
veteran developed a few episodes of urinary frequency, 
urgency, and hematuria approximately six weeks prior to 
admission.  Past medical history showed the veteran had been 
in good health and had no medical illness prior to the onset 
of his current symptoms.  A cystoscopy in November 1975 
revealed a large fungating mass inside the bladder.  A 
subsequent biopsy revealed a Grade 3, at least State B-2 
cancer of the bladder.  In December 1975, the veteran 
underwent ileoconduet and received radiation therapy without 
complication.  A cystectomy was performed in February 1976.  
The cystectomy was rather unusual in that the veteran 
declined to have a total radical cystectomy because of the 
probability of being impotent.  The veteran also wanted to 
preserve his ejaculation.  The prostatic gland, prostatitic 
urethra, penile urethra, seminal vesicles, and a small cuff 
of the bladder neck were left intact from the cystectomy.  
The veteran developed an infection in the vacated bladder 
space which required a Foley catheter for drainage.  The 
infection ultimately resolved and the Foley tube was removed 
a few months later.  A cystogram in March 1976 showed a 
loculated area in the body cavity where the bladder was.  

VA medical records associated with the claims file in June 
1993 show the veteran was hospitalized for removal of a 
lipoma from the right neck area in May 1993.  No pertinent 
complaints or abnormalities pertaining to the service-
connected bladder disorder were noted.  

When examined by VA in June 1994, the veteran denied any 
bladder problems.  No pertinent abnormalities were noted on 
examination at that time.  

A statement from a VA physician and a copy of a progress note 
dated in February 1995 indicated that the veteran was treated 
for excision of the bladder due to carcinoma of the bladder.  
The veteran wore a permanent ileostomy pouch and a wafer 
surfit around the pouch to prevent leakage and to assure a 
better fit.  

The veteran testified at a personal hearing at the RO in 
September 1995 that he had to change the ileostomy pouch 
every three hours during the day.  At night, he attached to a 
larger bag that did not require emptying until the morning.  
The veteran reported that he had some occasional leakage, and 
that the tube sometimes detached from the bag and spilled 
resulting in an offensive odor.  

A VA progress note in May 1996 indicated that the veteran was 
seen for prostate evaluation.  The report noted that an 
ultrasound study in December 1995 did not clearly show the 
veteran's prostate.  On examination, the veteran did not 
appear to be in distress, and he denied any pertinent 
problems.  The examiner indicated that he reviewed the 
procedures used in screening for prostatic disease with the 
veteran, but that the veteran was unable to remain for a 
work-up.  At that time, the veteran was asymptomatic of 
genitourinary changes.  The report indicated that the veteran 
was scheduled for additional work-up and prostatic 
examination in June 1996.  A subsequent progress note in 
October 1996 indicated that the veteran did not follow-up for 
a scheduled prostatic examination in June 1996.  Additional 
VA records show the veteran was transferred from a private 
hospital in January 1998 after an acute myocardial 
infarction.  No pertinent complaints or abnormalities 
referable to the veteran's bladder disorder were noted.  

Copies of private medical records received in February 1998 
show that the veteran was hospitalized for acute myocardial 
infarction in July 1997, and again in January 1998.  The 
records do not show any pertinent complaints or abnormalities 
referable to the veteran's service-connected bladder 
disorder.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the veteran has asserted that his service-
connected bladder disorder is more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
examination, VA and private medical records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in September 1995.  Accordingly, the record is 
complete, and the Board finds that there is no further duty 
to assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In addition, the VA 
has a duty to acknowledge all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The applicable criteria include 38 C.F.R. § 4.27 (1999) which 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Before specifically addressing the question of the rating to 
be assigned the bladder disorder, it should be pointed out 
that the schedular criteria by which genitourinary system 
disabilities are rated changed during the pendency of the 
veteran's appeal to the Board.  Therefore, adjudication of a 
claim for an increase for the bladder disorder must now 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  (The RO considered both rating 
criteria, and the veteran was advised of both criteria.)  
However, a rating under the new criteria may not be assigned 
prior to the effective date of the regulation.

The old criteria for evaluating prostate gland injuries, 
infections, hypertrophy, post-operative residuals (Diagnostic 
Code (DC) 7527) directed that ratings be assigned under the 
criteria for chronic cystitis, depending upon functional 
disturbance of the bladder.  That provision of the rating 
schedule primarily considered symptoms of frequency, 
incontinence, and infections.  

Under the new criteria (DC 7527), ratings are assigned based 
on voiding dysfunction or urinary tract infection, whichever 
is the predominant symptom.  The criteria under voiding 
dysfunction focus primarily on urine leakage, frequency, or 
obstructed voiding.  The criterion for urinary tract 
infection considers poor renal function due to infection and 
long-term drug therapy.  38 C.F.R. § 4.115a.  

In the instant case, the veteran does not have any functional 
disturbance of the bladder, voiding dysfunction, or urinary 
tract infection as a result of his service-connected 
genitourinary disorder.  That is because the veteran's 
bladder was removed in 1975 due to bladder cancer.  Service 
connection has been denied for bladder cancer.  Therefore, 
the Board can not consider any residuals from the bladder 
cancer surgery when evaluating the service-connected 
genitourinary disorder.  

As noted above, the veteran was treated for prostatitis 
during service with no apparent residual disability when he 
was discharged from service.  Except for some symptoms noted 
a few weeks prior to the discovery of his bladder cancer in 
1975, the veteran has not have any specific genitourinary 
problems since that time, aside from any discomfort wearing a 
urine collection bag-a condition due to his cancer.  
Furthermore, no pertinent abnormalities have been noted on 
the numerous medical reports of record.  The Board notes that 
while the bladder neck was not completely removed by the 
cystectomy in 1975, the remaining bladder neck tissue does 
not serve any functional purpose and is no longer connected 
to the urinary tract.  

Instead, the veteran asserts that a compensable rating should 
be assigned under the criteria for voiding dysfunction 
because he has to drain the collecting bag frequently during 
the day.  The veteran asserts that he has no control over the 
flow of urine into the bag and that this is equivalent to a 
voiding dysfunction which would warrant a compensable rating.  
However, as indicated above, the veteran's bladder was 
removed as a result of bladder cancer which was unrelated to 
his service-connected genitourinary disorder.  Thus, any 
residual disability from the bladder cancer and any 
appliances (urostomy pouch and wafer surfit) for that 
disability can not be considered in rating the service-
connected disorder.  In this case, there is no evidence that 
the veteran experiences any residual disability from his 
service-connected genitourinary disorder.  Accordingly, there 
is no basis for the assignment of a compensable rating.  


ORDER

An increased (compensable) rating for service-connected 
bladder neck contracture with postoperative history of 
prostatitis is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


